Citation Nr: 1751793	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  10-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbosacral spine disability and/or right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2015, December 2015 and January 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

The Veteran presented testimony at a travel board hearing in July 2011 before a Veterans Law Judge (VLJ).  However, the VLJ who held the July 2011 hearing is no longer employed by the Board.  In a July 2017 letter, the Board provided the Veteran with an opportunity to have another hearing with another VLJ.  The Veteran, however, has not indicated whether he would like a new hearing and the thirty (30) day waiting period has expired, thus the Board will assume that the Veteran does not want an additional hearing.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his left knee disability results from his service connected low back and/or right knee disabilities.  

The Board remanded the claim of service connection for a left knee disability in January 2017 due to the inadequacy of the August 2015 VA examination and December 2015 addendum opinion.  The January 2017 remand directives directed the AOJ to request an addendum opinion addressing whether the Veteran's left knee patellofemoral syndrome was caused or aggravated by the Veteran's service connected low back or right knee disabilities.  

A February 2017 VA addendum opinion addressing whether the Veteran's left knee patellofemoral syndrome was the result of or aggravated by his low back disability was obtained.  The examiner found that it is less than 50 percent as likely as not that the Veteran's left knee patellofemoral syndrome was caused or aggravated by the service-connected lumbosacral spine disability.  However, the examiner did not address whether the Veteran's service-connected right knee disability caused or aggravated the Veteran's left knee patellofemoral syndrome.  Accordingly, the Board finds that another remand is required at this time to ensure compliance with the January 2017 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who provided the February 2017 VA addendum opinion or other similarly qualified examiner.  If an evaluation of the Veteran is deemed necessary by the examiner, one shall be scheduled; and any necessary testing, to include x-rays, should be undertaken.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner shoulder determine whether the Veteran's left knee patellofemoral syndrome is proximately due to, the result of, or aggravated by his right knee disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e. additional facts are required, or the physician does not have the needed knowledge or training).

 2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




